                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                           JAN 25 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   18-16980

                Plaintiff-Appellee,              D.C. Nos.    3:17-cv-00724-MMD
                                                              3:14-cr-00013-MMD-WGC
 v.                                              District of Nevada,
                                                 Reno
LINDA ARCHIE,
                                                 ORDER
                Defendant-Appellant.

Before:      CANBY and GRABER, Circuit Judges.

      The request for a certificate of appealability (Docket Entry No. 4) is denied

because appellant has not shown that “jurists of reason would find it debatable

whether the [section 2255 motion] states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484 (2000); see also 28 U.S.C. § 2253(c)(2); Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012); Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

      Any pending motions are denied as moot.

      DENIED.
